Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A of Game Plan Holdings, Inc., of our report dated August 5, 2009 on our audit of the financial statements of Game Plan Holdings, Inc. as of December 31, 2008, 2007, and 2006 (restated), and the related statements of operations, stockholders’ equity and cash flows from inception on March 25, 1999 through December 31, 2008. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada
